DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the limitations “the first and second currents” lack antecedent basis.  A supply of power will be interpreted as a supply of current.
In claim 17, “the control until” lacks antecedent basis, this appears to be a typo (control unit).
In claim 20, the claim references “the method of claim 16”, which lacks antecedent basis.  Claim 16 is directed to a “system” rather than a “method”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gertner (US 2011/0092880).
Gertner shows a tissue modulation system (Figure 20), comprising: a control unit ([0183], [0208]); an elongate shaft having a proximal end region and a distal end region (intravascular device; [0288]; Figure 20); at least one first transducer disposed adjacent the distal end region (while one transducer is referenced, the figure shows for example at least two emitters from transducer 9020; [0288], Figure 20); and at least one second transducer disposed adjacent the at least one first transducer (Figure 20); wherein the control unit and the at least one first transducer are configured to raise a temperature of tissue adjacent to the at least one first transducer to a first temperature, and wherein the control unit and the at least one second transducer are configured to raise a temperature of tissue adjacent to the at least one second transducer to a second temperature that is greater than the first temperature (different nerve fibers treated with different ultrasound parameters in order to selectively treat the different nerve fibers with different heat levels; [0262], Figure 14).  
Also, wherein the control unit is configured to supply power/current to the at least one first transducer and the at least one second transducer alternately (transducers may be alternated; [0182]); wherein the control unit is configured to supply power/current to the at least one first transducer and the at least one second transducer simultaneously (when the transducers are not “alternated”, they would be considered simultaneous, [0182]; see also [0221], [0226], [0228] which describes energizing the transducers); wherein the at least one first transducer comprises a plurality of transducers and the at least one second transducer comprises a plurality of transducers (transducers may be phased arrays, [0221]); wherein the at least one first transducer is configured to raise the first temperature of tissue adjacent to the at least one first transducer by 5-10 degrees Celsius (temperatures can be raise for example from 40 to 60 degrees Celsius; [0149]); wherein the at least one first transducer is positioned proximal to the at least one second transducer (Figure 20); wherein the first temperature of tissue adjacent to the at least one first transducer is sufficient to provide a thermal nerve block ([0180], [0204], [0254], [0262]); wherein the second temperature of tissue adjacent to the at least one second transducer is sufficient to perform nerve modulation ([0178], [0180], [0204], [0295]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793